United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT               September 11, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 02-60723
                           Summary Calendar


KIRITKUMAR BHATT,

                                     Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                     Respondent.

                         --------------------
               Petition for Review of a Decision of the
                     Board of Immigration Appeals
                          BIA No. A72-797-033
                         --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Kiritkumar Bhatt petitions for review of the decision of the

Board of Immigration Appeals (BIA) summarily affirming the

decision of the Immigration Judge (IJ) denying Bhatt’s request

for asylum or withholding of deportation.     Bhatt contends that

the deportability determination was not supported by substantial

evidence.   We do not disturb the IJ’s determination that Bhatt

was not credible.    Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994).

     PETITION DENIED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.